         Case 3:21-cv-00450-SDD-RLB             Document 1       08/04/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

       TIMOTHY GREEN,                 *     CASE NO.
                  Plaintiff           *
       VERSUS                         *     DISTRICT JUDGE
                                      *
      PEPSICO, INC., d/b/a            *     MAGISTRATE JUDGE
      PEPSI BEVERAGES CO., INC.,      *
                    Defendant         *     JURY TRIAL DEMANDED
                                      *
__________________________________________________________________________

                                          COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Timothy Green, Plaintiff

herein, who respectfully asserts claims against Defendant, Pepsico, Inc., d/b/a Pepsi Beverages

Company, Inc., alleging the following:

                                            PARTIES

                                                 1.

       Timothy Green (hereinafter "Mr. Green" or "Green"), is an African-American male of the

full age of majority who resides and is domiciled in the Parish of Jefferson, State of Louisiana.

                                                 2.

       Made Defendant herein is Pepsico, Inc., d/b/a Pepsi Beverages Company, Inc.

(hereinafter "Pepsi"), a foreign business corporation registered to do and is doing business in the

Parish of Livingston, State of Louisiana. At all times relevant to this lawsuit, Defendant, Pepsi,

was the employer of Plaintiff, Timothy Green.

                                                 3.

       Throughout Plaintiff's employment with Defendant, Mr. Green performed his job duties

and carried out his responsibilities in strict compliance with Defendant's policies and procedures,

always exceeding Defendant's performance expectations.


                                                 1
         Case 3:21-cv-00450-SDD-RLB              Document 1       08/04/21 Page 2 of 5




                                                  4.

       Notwithstanding Plaintiff’s job performance, Defendant, without lawful reason,

explanation or justification, discriminated against Plaintiff on the basis of his race. Specifically,

Defendant took several actions on multiple occasions which were contrary to company policy

and had an adverse effect on Mr. Green’s compensation and performance evaluations.

Defendant breached Mr. Green’s employment contract and retaliated against him for raising

concerns about his mistreatment, which are clear violations Title VII of the Civil Rights Act of

1964 42 U.S.C. § 2000 et seq.

                                      CAUSES OF ACTION

                                  RACIAL DISCRIMINATION

                                                  5.

       All of the actions complained of herein were undertaken with malice and/or reckless

indifference to Mr. Green’s civil rights in direct violation of Law. By the conduct described

above, as engaged in by Defendant’s agents and employees and for which Defendant is fully

liable under the doctrine of respondent superior, Defendant engaged in unlawful employment

practices based upon the disparate treatment, discrimination, and harassment against Plaintiff

because of his race.

                                                  6.

       By the conduct alleged herein, Defendant, through its agents and managers, established

and maintained a pattern and practice of discriminatory treatment towards Plaintiff by arbitrary

adverse actions against Mr. Green and against company policy by creating an environment

incompatible for African Americans to maintain and or better their position. Defendant's




                                                  2
         Case 3:21-cv-00450-SDD-RLB              Document 1       08/04/21 Page 3 of 5




treatment of Plaintiff affected the terms and conditions of Plaintiff’s employment in a negative

way with no basis in policy, performance, or law.

                                                  7.

       Mr. Green sought to resolve Defendant’s discriminatory practices internally through

Defendant’s Human Resources Department but was forced to lodge a formal complaint with the

Equal Opportunity and Employment Commission (“EEOC”).

                                                  8.

       Defendant is liable for the following damages as a result of its violations of Title VII:

mental anguish; humiliation and embarrassment; loss of reputation; loss of enjoyment of life;

foreseeable and unforeseeable damages, compensatory damages; prejudgment interest; attorney’s

fees and all costs of these proceedings.

                                           RETALIATION

                                                  9.

       All of the actions complained of herein were undertaken with malice and/or reckless

indifference to Mr. Green’s civil rights in direct violation of Title VII of the Civil Rights Act of

1964 42 U.S.C. § 2000 et seq. Mr. Green is a member of a protected group as an African

American male. Mr. Green is and was qualified for his position.

                                                 10.

       Plaintiff engaged in a protected activity, an adverse employment action occurred, and a

causal link exists between the protected activity and the adverse action.

                                                 11.

       Plaintiff filed an internal complaint for Defendant’s discriminatory actions. Subsequent

to filing a complaint, Defendant maintained a pattern of discrimination on the basis of race. This




                                                  3
         Case 3:21-cv-00450-SDD-RLB             Document 1        08/04/21 Page 4 of 5




included continuous racial animosity from his direct supervisor, which affected Mr. Green’s job

performance and health. Further, Mr. Green’s continued complaints to Defendant’s Human

Resources Department only increased the hostility from his direct supervisor.

                                                12.

       Defendants are liable for damages for retaliation pursuant to Title VII of the Civil Rights

Act of 1964. This includes compensatory damages; back pay and front pay; mental anguish;

humiliation and embarrassment; loss of reputation; foreseeable and unforeseeable damages,

compensatory damages resulting from the breach of contract based on discrimination;

prejudgment interest; and attorney’s fees and all costs of these proceedings.

                                        JURY DEMAND

                                                13.

       Plaintiff hereby demands trial by jury of all issues so triable herein.

       WHEREFORE, Plaintiff, Timothy Green, prays that Defendant be required to appear

and answer Plaintiff’s Complaint and Jury Demand and, after due proceedings had and legal

delays, there be judgment rendered herein in favor of Plaintiff and against Defendant as detailed

in the foregoing Complaint and Jury Demand, in an amount reasonable in the premises, together

with legal interest from the date of judicial demand, all costs of these proceedings, attorneys’

fees and for any and all general and equitable relief deemed appropriate by this Honorable Court

under the circumstances.

                                              Respectfully submitted,

                                              /s/G. Karl Bernard________
                                              G. Karl Bernard (#24294)
                                              KARL BERNARD LAW, LLC
                                              1615 Poydras Street, Suite 101
                                              New Orleans, LA 70112
                                              Telephone: 504-412-9953



                                                 4
Case 3:21-cv-00450-SDD-RLB     Document 1    08/04/21 Page 5 of 5




                             Facsimile: 504-412-8088
                             Email: karl.bernard@karlbernardlaw.com

                             Attorney for Plaintiff, Timothy Green




                               5
